Citation Nr: 0515530
Decision Date: 06/08/05	Archive Date: 09/19/05

Citation Nr: 0515530	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  99-22 406A	)	DATE JUN 08 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Chapter 35 Dependents' Educational 
Assistance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from January 14, 
1958, to February 7, 1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The matter was previously before the Board in January 2001 
and June 2002 and was remanded to the RO for additional 
evidentiary development and to cure procedural defects.  The 
case was returned to the Board and a decision was issued in 
August 2004.  The Board's decision of August 27, 2004, was 
vacated to cure procedural defects cited by the appellant's 
representative and addressed in a separate decision. 


FINDINGS OF FACT

1.  According to a certificate of death, the immediate cause 
of the veteran's death was myocardial infarction, due to, or 
as a consequence of diabetes mellitus.

2.  At the time of the veteran's death, compensation benefits 
were in effect for an above the knee amputation of the right 
knee, rated 60 percent disabling, under the provisions of 38 
U.S.C.A. § 1151; the veteran was also in receipt of special 
monthly compensation on account of the loss of the right 
lower extremity.

3.  Cardiovascular disease or diabetes mellitus were not 
manifested during service or until many years thereafter.

4.  Cardiovascular disease was not causally related to the 
veteran's right lower extremity amputation.

5.  A disability of service origin was not involved the 
veteran's death.

6.  The veteran did not die as a result of a service-
connected disability, or have a total disability permanent in 
nature resulting from a service-connected disability, or die 
while a disability so evaluated was in existence.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death is not warranted. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2004).

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code, are not met. 38 U.S.C.A. §§ 
3500 and 3501 (West 2002); 38 C.F.R. § 3.807 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
pertinent part, that the law requires only the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Cause of Death

The veteran died in May 1999.  The death certificate listed 
the cause of his death as myocardial infarction due to or a 
consequence of chronic diabetes mellitus.  At the time of his 
death, the veteran was entitled to compensation benefits for 
right above the knee amputation pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability resulting from 
VA medical treatment in 1995.  He was not service connected 
for any disability.

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or aggravated by active service, or in the 
case of certain chronic diseases, one that was shown to have 
been present to a degree of 10 percent or more within one 
year of the veteran's final separation from active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310; 38 C.F.R. §§ 3.307, 
3.309.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is deemed to have been the 
principal cause of death when it, singly or jointly with 
another disorder, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. §§ 3.303(a), (b) and (d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a); Allen v Brown, 7 Vet. App. 
439 (1995) (en banc).

Ischemic heart disease or other cardiovascular disease 
developing in a veteran who has a service-connected 
amputation of one lower extremity at or above the knee or 
service-connected amputations of both lower extremities at or 
above the ankles, shall be held to be the proximate result of 
the service-connected amputation or amputations.  38 C.F.R. § 
3.310(b).

Review of the record shows that, at the time of the veteran's 
death, service connection was not in effect for any disorder.  
Service medical records do not show a complaint or 
manifestation for either diabetes mellitus or heart disease.  
Records of treatment at private and VA medical facilities 
have been received and reviewed.  These records, which date 
from the mid-1980's to the veteran's death in 1999, show 
treatment for both cardiovascular disease and diabetes 
mellitus, but do not relate the development of these 
disorders to the veteran's short period of active duty in 
1958.  As such, direct service connection is not warranted.

Nevertheless, the Board notes that compensation benefits were 
payable under the provisions of 38 U.S.C.A. § 1151 for the 
residuals of an above the knee amputation of the right leg.  
Disabilities for which compensation benefits are payable 
under 38 U.S.C.A. § 1151 are to be considered for DIC 
purposes.  VAOPGCPREC 8-97 (1997).  Therefore, the question 
at issue becomes whether it is at least as likely as not that 
the above-the-knee amputation of the right leg may have been 
related to, or accelerated, the veteran's death.  This 
includes the question as to whether there was an etiological 
relationship between the veteran's right above-the-knee 
amputation and the cardiovascular disability that resulted in 
his death.  See 38 C.F.R. 3.310(b).

Post-service medical evidence such as treatment records, the 
death certificate, etc., as a whole and provide only negative 
evidence against this claim, as these records do not indicate 
any association between the veteran's death and the veteran's 
effectively service connected disorder.  For example, the 
death certificate indicates that the veteran's heart 
condition was due to diabetes and makes no reference to the 
veteran's effectively service connected disorder.  Such facts 
only provide negative evidence against this claim.

Although the appellant has contended that the veteran's death 
was related to his effectively service connected disability, 
as a layperson she is not competent to establish these facts 
by her own assertions.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Medical evidence regarding the possibility of a relationship 
includes a letter, dated in June 1999, from the Chief of 
Staff of the VA Medical Center (VAMC) in Fayetteville, 
Arkansas.  He noted that he had treated the veteran for his 
multiple medical problems for several years and that the 
veteran had had bilateral amputations related to surgical 
procedures conducted at the Little Rock VAMC.  He went on to 
state that the fact that the veteran had bilateral 
amputations would have put extra stress on the heart and 
"may" have contributed to the fact that he had a heart 
attack and died.

An April 2001 opinion from S.R. Maes, M.D., also weighs in 
favor of the appellant's claim.  Therein, Dr. Maes observed 
that the veteran had undergone an above the knee amputation 
of the right leg prior to the infarct that resulted in his 
death.  He noted that a below the knee amputation of the left 
leg was performed sometime after the right leg amputation.  
He said the veteran's arthritis required steroid treatment, 
which worsened his diabetes mellitus.  Moreover, since 
undergoing the amputations, he indicated that the veteran 
could not properly exercise or maintain his diabetes 
mellitus.  In this regard, Dr. Maes stated that poorly 
controlled diabetes can be related as a direct cause to the 
veteran's severe peripheral vascular disease, as well as 
coronary artery disease, which in turn was the cause of his 
myocardial infarction.  He opined that the veteran's use of 
Prednisone and the amputations was linked to his myocardial 
infarction.

In a July 1999 medical opinion, a VA physician stated that he 
had examined the veteran's claims file extensively, noting 
the veteran's long history of arteriosclerotic heart disease 
and diabetes mellitus.  The veteran had a myocardial 
infarction in 1989, and subsequently had coronary artery 
bypass grafting.  In 1996, the veteran developed angina and 
had percutaneous transluminal coronary angioplasty with stent 
placement.  He had a right above-knee amputation and a left 
below-knee amputation and died in May 1999.  After reviewing 
the record, the physician rendered an opinion that there was 
no evidence that the right above-knee amputation contributed 
to, or hastened, the veteran's death by myocardial 
infarction.

In order to insure that the duty to assist the appellant was 
complete in this case, an additional review of the veteran's 
medical records was conducted in October 2003 in order to 
determine whether the veteran's death was caused by, or 
significantly contributed to, his lower extremity amputation.  
The veteran's history was again reviewed.  It was noted that 
he was diagnosed with diabetes mellitus in 1978, had 
hypertension and obesity and suffered his first myocardial 
infarction in 1988 at which time he underwent a three-vessel 
bypass surgery.  This was complicated by a sternal infection. 
He had severe peripheral vascular disease and complications 
from an attempted bypass of the lower extremities resulted in 
bilateral amputations.

The question posed to the examiner was whether the heart 
disease was caused by the veteran's amputations.  To this, 
the examiner answered negative.  He stated that the veteran's 
heart disease antedated the amputations by twelve years, and 
that, by that time, the veteran had already had one 
myocardial infarction and bypass surgery.  The veteran had 
multiple risk factors for coronary disease.  Therefore, it 
was not believed that the amputations of the legs were a 
contributing factor to his final demise and to the coronary 
artery disease.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

There are several medical opinions of record relating to a 
possibility that the veteran's right above-the-knee 
amputation could have been a causative factor in his death.  
The July 1999 and October 2003 opinions indicate that there 
was no probable relationship on either a direct or 
contributory basis, to include aggravation.  These opinions 
provide negative evidence against the claim and the Board 
believes is entitled to great probative weight.  Both 
opinions give detailed reasons for their views, based on a 
review of the evidence of record that the Board finds 
compelling.  

The fact that the veteran's heart disease antedated the 
amputations by twelve years clearly does not support the 
appellant's view that the amputation caused the heart 
disorder leading to the veteran's death.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  See Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The June 1999 opinion, which does indicate that there "may" 
be a relationship, refers to the veteran's bilateral leg 
amputations and not just to the right leg amputation, which 
is the only disorder for which compensation benefits were 
payable and, thus, the only disorder for which consideration 
may be given.  The Board finds that this opinion is highly 
speculative and entitled to very limited probative weight.  
In this case, clearly, the veteran's disorder "may have" or 
"could have" cause the veteran's death.  Simply stated, it 
is not in dispute that the veteran's disability had the 
possibility of causing or leading to the veteran's death.  
However, the question before the Board is whether the 
veteran's death was caused or aggravated by the veteran's 
effectively service connected disorder, not if the disability 
could have or may have caused the veteran's death.  This 
medical opinion does not indicate if the preponderance of 
evidence refutes, or supports, the central claim, it only 
states that there is a possibility that the condition may 
have lead to the veteran's death and cites little evidence in 
support of this limited opinion.

The April 2001 opinion also fails to cast considerable light 
favoring the appellant's appeal.  The opinion from Dr. Maes 
mostly concerns the relationship between the poorly 
controlled diabetes and his coronary artery disease.  Dr. 
Maes specifically indicated that the veteran's coronary 
artery disease was directly related to his poorly controlled 
diabetes, and that multiple agents including steroid 
treatment for his arthritis and poor exercise, which was due 
to his arthritis and amputations, worsened his diabetes.  No 
greater explanation as to the relationship between the 
veteran's right knee amputation and his coronary artery 
disease was provided.  The statement seems only to indicate 
that the veteran's right knee amputation was of many 
components that could be "linked" to his myocardial 
infarction.  However, Dr. Maes was very clear that there was 
a direct causal relationship between veteran's poorly 
controlled diabetes and the coronary artery disease that 
resulted in his myocardial infarction.  The probative value 
of this opinion is therefore is significantly diminished when 
compared to that of the July 1999 and October 2003 opinions.

Finally, as noted above, 38 C.F.R. § 3.310(b) provides that 
ischemic heart disease or other cardiovascular disease 
developing in a veteran who has a service-connected 
amputation of one lower extremity at or above the knee or 
service-connected amputations of both lower extremities at or 
above the ankles, shall be held to be the proximate result of 
the service-connected amputation or amputations.  

The regulation above clearly contemplates a situation where 
cardiovascular disease develops and/or arises after an above-
the-knee amputation.  In other words, the debilitating event 
of the amputation causes and/or results in the cardiovascular 
disease.  In this case, however, the veteran's coronary 
artery disease is shown to have had its onset well before his 
right above-the-knee amputation.  No medical record of any 
probative weight indicates that this disability began after 
the amputation.  Under this regulation, it is illogical for 
the Board to service-connect a cardiovascular disease in a 
veteran who had a cardiovascular disease well after the 
amputation even existed.  

For example, the VA would not service connected a veteran for 
a disability presumed to be the result of his service in 
Vietnam due to Agent Organe exposure when the disability at 
issue existed before the veteran's service in Vietnam.  
Similarly, the Board finds no basis to hold that 38 C.F.R. § 
3.310(b) applies the basis to grant this claim.  

As noted above, a period of at least 12 years elapsed between 
the time the veteran's heart disease (which was not related 
to service) was first identified and the subsequent 
amputations.  The Board therefore finds the tenets of 38 
C.F.R.  § 3.310(b) are not applicable in this case.  

With regard to the Court's decision in Allen and its 
applicability to this case, the Board finds no evidence to 
support a finding that the pre-existing disorder was 
aggravated by the veteran's effectively service connected 
disorder.  The medical records cited above that the Board has 
given great probative weight provided evidence against such a 
contention. 

Based on the above, it is believed that the overwhelming 
weight of the evidence is against a finding that the 
veteran's right above-the-knee amputation was related to the 
cause of the veteran's death, the claim must be denied.  For 
the reasons stated, the preponderance of the evidence is 
against the appellant's claim.  As such, the benefit-of-the 
doubt rule is not applicable and the claim is denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 491 (1990).

Chapter 35 Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501; 38 C.F.R. § 3.807.

As noted above, the veteran died many years after service of 
a nonservice-connected disability.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Dependents' Educational Assistance on this basis.  At the 
time of the veteran's death, compensation benefits were in 
effect for a right above-the-knee amputation, rated 60 
percent disabling.  This was the veteran's only compensable 
disorder.  Therefore, he was not in receipt of a total and 
permanent disability evaluation due to service-connected 
disability at the time of his death.  Under these 
circumstances, the appellant does not meet the basic 
eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in April 2001, the RO advised the appellant 
of the essential elements of the VCAA.  The appellant was 
advised that VA would make reasonable efforts to help her get 
the evidence necessary to substantiate her claim for service 
connection for the cause of the veteran's death, but that she 
must provide enough information so that VA could request any 
relevant records.  The appellant was advised of the evidence 
received.  The appellant was also asked to identify any 
additional information or evidence that she wanted VA to try 
and obtain.  The RO also requested that the appellant send 
any evidence to VA that might be pertinent to the claim.  
This letter provided the notice of all four elements that 
were discussed above.  See Mayfield v. Nicholson, No. 02-
1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).

The June 1999 rating decision, September 1999 Statement of 
the Case (SOC), August 2001 Supplemental Statement of the 
Case (SSOC), January 2004 SSOC, and February 2004 SSOC 
collectively notified the appellant of the relevant laws and 
regulations and essentially advised her of the evidence 
necessary to substantiate her claim for service connection 
for the cause of the veteran's death.  The January 2004 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the appellant of her and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the appellant of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The veteran's service medical records are associated with the 
claims file.  Medical records from North Arkansas Regional 
Medical Center, the Fayetteville VA Medical Center (VAMC), 
and the Little Rock VAMC have been obtained.  The statement 
from Dr. Maes was also considered as was the June 1999 
medical statement.  The appellant has not identified any 
additional outstanding medical records that would be 
pertinent to the claim on appeal.  VA medical opinions were 
obtained in July 1999 and October 2003.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, No. 02-1077, slip op. at 33 
(U.S. Vet. App. Apr. 14, 2005).  The appellant has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was legally impossible in the circumstances of this case, 
where the claim was adjudicated in June 1999.  However, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although the notice provided to the 
appellant in 2001 was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R.  § 3.159(b), and, after the notice was provided, the 
case was readjudicated and additional SSOCs were provided to 
the appellant.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied.



	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

Citation Nr: 0423872	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  99-23 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.  

2.	Entitlement to Chapter 35 Dependents' Educational 
Assistance.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 14, 1958, to 
February 7, 1958.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1999rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in February 2001 and June 
2002.    


FINDINGS OF FACT

1.	The veteran died in May 1999, at the age of 59.  The 
immediate cause of death was myocardial infarction, due to, 
or as a consequence of diabetes mellitus.  

2.	At the time of the veteran's death, compensation benefits 
were in effect for an above the knee amputation of the right 
knee, rated 60 percent disabling, under the provisions of 
38 U.S.C.A. § 1151.  The veteran was also eligible for 
special monthly compensation on account of the loss of the 
right lower extremity.  

3.	Cardiovascular disease or diabetes mellitus were not 
manifested during service or until many years thereafter.  

4.	Cardiovascular disease was not causally related to the 
veteran's right lower extremity amputation.  

5.	A disability of service origin was not involved the 
veteran's death.

6.	The veteran did not die as a result of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.


CONCLUSIONS OF LAW

1.	Entitlement to service connection for the cause of the 
veteran's death is not warranted. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2003).  

2.	The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code, are not met. 38 U.S.C.A. §§ 
3500 and 3501 (West 2002); 38 C.F.R. § 3.807 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

It is noted that the initial denial of service connection for 
the cause of the veteran's death from which the appeal was 
taken was made prior to the enactment of the VCAA.  The case 
was remanded, in part, by the Board, in February 2001, so 
that the notification provisions of the VCAA could be 
addressed.  By letter dated in April 2001, the appellant was 
provided notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in her possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).  

In January 2004, the RO both provided the appellant 
additional information relevant to the claim and compliance 
by VA with the VCAA and adjudicated the claim de novo.  
Therefore, the RO has made reasonable efforts to obtain 
relevant records adequately identified by the appellant.  She 
has been afforded VA examination opinions during the course 
of this claim and had the opportunity for a hearing on 
appeal.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

With regard to the content of the VCAA notice, the Board 
notes that in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
the U.S. Court of Appeals for Veterans Claims (Court) appears 
to have held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant 's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Based on a review of the record, it appears that the all 
elements required for proper notice under the VCAA, to 
include the "fourth element" as set forth in Pelegrini, 
have been satisfied.  In this regard, and in any event, a 
recent opinion by the General Counsel's Office, it was 
determined that the Pelegrini Court's discussion of the 
"fourth element" was obiter dictum and was not binding on 
VA.  VAGCOPPREC 1-2004 (February 24, 2004).  In this regard, 
it is important to note that the Board has remanded this case 
twice in order to fulfill the duty to assist. 
  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notices fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, Supplemental Statements of the Case were 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notice. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  After the notification letter was 
sent, the appellant submitted additional information to 
substantiate her claim.  The RO sought out the medical 
evidence cited by the appellant that she indicated was 
available.  As she has not identified any additional evidence 
that can be obtained and as there are no additional records 
to obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.  

The RO satisfied its duty to assist the appellant by 
obtaining the veteran's available service and VA medical 
records as well as obtaining VA medical opinions.  The RO has 
undergone an extensive effort to obtain pertinent records.  
In March 2004, the appellant stated that she had no more 
evidence to submit.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  Further, based on the information 
obtained, the Board finds that a third remand in this case 
would serve no constructive purpose.    

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

I.  Service Connection for the 
Cause of the Veteran's Death

The veteran died in May 1999.  The death certificate listed 
the cause of his death as myocardial infarction due to or a 
consequence of chronic diabetes mellitus.  At the time of his 
death, the veteran was entitled to compensation benefits for 
right above the knee amputation pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability resulting from 
VA medical treatment in 1995.  He was not service connected 
for any disability.

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service- connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or aggravated by active service, or in the 
case of certain chronic diseases, one that was shown to have 
been present to a degree of 10 percent or more within one 
year of the veteran's final separation from active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310; 38 C.F.R. §§ 3.307, 
3.309.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is deemed to have been the 
principal cause of death when it, singly or jointly with 
another disorder, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  

In determining whether a service- connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. §§ 3.303(a), (b) and (d).  

Review of the record shows that, at the time of the veteran's 
death, service connection was not in effect for any disorder.  
Service medical records do not show a complaint or 
manifestation for either diabetes mellitus or heart disease.  
Records of treatment at private and VA medical facilities 
have been received and reviewed.  These records, which date 
from the mid-1980's to the veteran's death in 1999, show 
treatment for both cardiovascular disease and diabetes 
mellitus, but do not relate the development of these 
disorders to the veteran's short period of active duty in 
1958.  As such, direct service connection is not warranted.  

Nevertheless, the Board notes that compensation benefits were 
payable under the provisions of 38 U.S.C.A. § 1151 for the 
residuals of an above the knee amputation of the right leg.  
Disabilities for which compensation benefits are payable 
under 38 U.S.C.A. § 1151 are to be considered for DIC 
purposes.  VAOPGCPREC 8-97 (1997).  Therefore, the question 
at issue becomes whether it is at least as likely as not that 
the above-the-knee amputation of the right leg may have been 
related to, or accelerated, the veteran's death.  

Post-service medical evidence such as treatment records, the 
death certificate, etc., as a whole, do not support the 
appellant's claim, as they do not indicate any association 
between the veteran's death and the veteran's effectively 
service connected disorder.  For example, the death 
certificate indicates that the veteran's heart condition was 
due to diabetes and makes no reference to the veteran's 
effectively service connected disorder.  Such facts only 
provide negative evidence against this claim.    

Although the appellant has contended that the veteran's death 
was related to his effectively service connected disability, 
as a layperson she is not competent to establish these facts 
by her own assertions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Medical evidence regarding the possibility of a relationship 
includes a letter, dated in June 1999, from the Chief of 
Staff of the VA Medical Center (VAMC) in Fayetteville, 
Arkansas.  He noted that he had treated the veteran for his 
multiple medical problems for several years and that the 
veteran had had bilateral amputations related to surgical 
procedures conducted at the Little Rock VAMC.  He went on to 
state that the fact that the veteran had bilateral 
amputations would have put extra stress on the heart and 
"may" have contributed to the fact that he had a heart 
attack and died.  

In a July 1999 medical opinion, a VA physician stated that he 
had examined the veteran's claims file extensively, noting 
the veteran's long history of arteriosclerotic heart disease 
and diabetes mellitus.  The veteran had a myocardial 
infarction in 1989, and subsequently had coronary artery 
bypass grafting.  In 1996, the veteran developed angina and 
had percutaneous transluminal coronary angioplasty with stent 
placement.  He had a right above-knee amputation and a left 
below-knee amputation and died in May 1999.  After reviewing 
the record, the physician rendered an opinion that there was 
no evidence that the right above-knee amputation contributed 
to, or hastened, the veteran's death by myocardial 
infarction.  

In order to insure that the duty to assist the appellant was 
complete in this case, an additional review of the veteran's 
medical records was conducted in October 2003 in order to 
determine whether the veteran's death was caused by, or 
significantly contributed to, his lower extremity amputation.  
The veteran's history was again reviewed.  It was noted that 
he was diagnosed with diabetes mellitus in 1978, had 
hypertension and obesity and suffered his first myocardial 
infarction in 1988 at which time he underwent a three-vessel 
bypass surgery.  This was complicated by a sternal infection.  
He had severe peripheral vascular disease and complications 
from an attempted bypass of the lower extremities resulted in 
bilateral amputations.  

The question posed to the examiner was whether the heart 
disease was caused by the veteran's amputations.  To this, 
the examiner answered negative.  He stated that the veteran's 
heart disease antedated the amputations by twelve years, and 
that, by that time, the veteran had already had one 
myocardial infarction and bypass surgery.  The veteran had 
multiple risk factors for coronary disease.  Therefore, it 
was not believed that the amputations of the legs were a 
contributing factor to his final demise and to the coronary 
artery disease.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

There are three medical opinions of record relating to a 
possibility that the veteran's right above-the-knee 
amputation could have been a causative factor in his death.  
Two of these opinions indicate that there was no probable 
relationship, which provides negative evidence against his 
claim that the Board believes is entitled to great probative 
weight.  Both opinions give detailed reasons for their views 
that the Board finds compelling.  The fact that the veteran's 
heart disease antedated the amputations by twelve years 
clearly does not support the appellant's view that the 
amputation caused the heart disorder leading to the veteran's 
death.

The third opinion, which does indicate that there "may" be 
a relationship, refers to the veteran's bilateral leg 
amputations and not just to the right leg amputation, which 
is the only disorder for which compensation benefits were 
payable and, thus, the only disorder for which consideration 
may be given.  The Board finds that this opinion is highly 
speculative and entitled to very limited probative weight.  
In this case, clearly, the veteran's disorder "may have" or 
"could have" cause the veteran's death.  Simply stated, it 
is not in dispute that the veteran's disability had the 
possibility of causing or leading to the veteran's death.  
However, the question before the Board is whether it is at 
least as likely as not the veteran's death was caused or 
aggravated by the veteran's effectively service connected 
disorder, not if the disability could have or may have caused 
the veteran's death.  This medical opinion does not indicate 
if the preponderance of evidence refutes, or supports, the 
central claim, it only states that there is a possibility 
that the condition may have lead to the veteran's death and 
cites little evidence in support of this limited opinion. 

Based on the above, it is believed that the overwhelming 
weight of the evidence is against a finding that the 
veteran's right above-the-knee amputation was related to the 
cause of the veteran's death, the claim must be denied.  For 
the reasons stated, the preponderance of the evidence is 
against the appellant's claim.  As such, the benefit-of-the 
doubt rule is not applicable and the claim is denied.  38  
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.  
App. 491 (1990).

II.  Entitlement to Chapter 35
Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements. Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501; 38 C.F.R. § 3.807.

As noted above, the veteran died many years after service of 
a nonservice-connected disability.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Dependents' Educational Assistance on this basis.  At the 
time of the veteran's death, compensation benefits were in 
effect for a right above-the-knee amputation, rated 60 
percent disabling.  This was the veteran's only compensable 
disorder.  Therefore, he was not in receipt of a total and 
permanent disability evaluation due to service-connected 
disability at the time of his death.  Under these 
circumstances, the appellant does not meet the basic 
eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied. Entitlement to Chapter 35 
Dependents' Educational Assistance is denied.  


	                        
____________________________________________
	John J. Crowley
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs





